Citation Nr: 1403508	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-35 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than November 16, 2007, for service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran served on active duty from May 1946 to March 1949. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which awarded service connection for bilateral hearing loss that was assigned a noncompensable disability evaluation, effective date of receipt of original claim on September 30, 2002; and also granted service connection for tinnitus, effective from November 16, 2007 (date of VA examination) which was assigned an initial 10 percent disability evaluation.  

Historically, the Veteran appealed a December 2002 rating decision which, in relevant part, denied service connection for hearing loss.  After a Board remand in July 2004 to attempt to obtain VA treatment records, private treatment records, Social Security Administration records, and a VA nexus examination, a July 2005 Board decision denied service connection for bilateral hearing loss.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) which, in a February 2007 Order, and pursuant to a Joint Motion for Remand (JMR), vacated the 2005 Board denial and remanded the case to the Board.  

Following an August 2007 Board remand for an examination, the December 2007 rating decision which is appealed granted service connection for bilateral hearing loss and tinnitus.  

The Veteran appealed the effective date of the award of service connection for tinnitus to the Board.  An August 2012 Board decision denied entitlement to an earlier effective date for service connection for tinnitus.  The Veteran appealed the 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court) which, following an Amended Joint Motion for Remand (Amended JMR), entered an Order in July 2013 vacating the 2012 Board decision and remanding the case for action consistent with the Amended JMR.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On September 30, 2002, the Veteran submitted his original claim for compensation benefits, specifying the disabilities as bilateral hearing loss and residuals of radiation therapy. 

2.  At a January 14, 2004, Board hearing the Veteran stated that during service a grenade has exploded near his head causing bilateral hearing loss.  

3.  In a letter dated December 16, 2004, the Veteran stated that he had ringing (tinnitus) in his ears after the grenade explosion during service.  

4.  Private treatment records dated in September 1997, received by VA in February 2003 include audiometric testing consistent with hearing loss, but no complaints of tinnitus. 

5.  A VA examination in November 2004 specified that tinnitus had not been reported. 

6.  At a November 16, 2007, VA examination the Veteran reported having had tinnitus since the grenade explosion during service. 


CONCLUSION OF LAW

The criteria for an earlier effective date of September 30, 2002, for an award of service connection for tinnitus have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

As the Veteran's appeal relates to the effective date of the award of service connection, it is noted that the RO provided pre-adjudication VCAA notice by letter dated in October 2002 on the underlying claim of service connection.  Where, as here, service connection has been granted and the effective date has been assigned, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) (concerning "downstream" issues).  

VA's duty to assist has also been satisfied, as the Veteran has been afforded several VA examinations, most recently in November 2007, and there is no indication of pertinent (i.e., from the relevant time period) VA or private treatment records that exist but have not been obtained.  More to the point, on appeal of the 2012 Board decision to the Court there was no allegation that the duties to notify and to assist had not been met.  No such argument was incorporated into the Amended JMR and no instructions to fulfill either the duty to notify or to assist were addressed or incorporated into either the Amended JMR or the Court's July 2013 Order. 

Earlier Effective Date for Tinnitus

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400, (a), (b).  The effective date for the grant of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  Id. 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a).  38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim. Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(b) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 

38 C.F.R. § 3.157(a) provides that the effective date of pension or compensation benefits will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Acceptance of a report of examination or treatment meeting the requirements of 38 C.F.R. § 3.157 as a claim for increase is subject to the payment of retroactive benefits from the date of a report or for a period of one year prior to the date of receipt of the report.   

If a formal claim for compensation has previously been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by VA or the uniformed services, the date of receipt of such a claim is deemed to be the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital.  For reports prepared by a non-VA hospital where the veteran was maintained at VA expense, the date of admission to the hospital is accepted as the date of receipt of claim if VA maintenance was authorized prior to admission.  38 C.F.R. § 3.157(b)(1).  For all other reports, including reports from private physicians, laymen, and state and other institutions, the date of receipt of the reports is accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(2-3).  

Background

On September 30, 2002, the Veteran submitted his original claim for compensation benefits.  At that time he specified the disabilities for which service connection was claimed as bilateral hearing loss and residuals of radiation therapy.  
He reported that during basic training a grenade simulator when off close to his head and he was treated by medics.  

With that claim the Veteran submitted a statement from a service comrade, Mr. S. G., who reported that while on a night map reading training mission during basic training with the Veteran, the "N.C.O." hollered "gas" and a few seconds later a tear gas grenade was thrown.  It was designed to resemble a hand grenade or artillery round, and it landed next to the Veteran.  A medic came up and because the Veteran was in pain, the Veteran was taken to a rear medical facility. 

In VA Form 21-4138, Statement in Support of Claim, received on November 4, 2002, the Veteran reported that he had had a hearing test in the 1950s which had revealed his hearing loss but the physician was long since dead and no records were available.  Later, he was tested by one of the commercial hearing aid clinics but they had also gone out of business.  He had been tested at the Ochsner Clinic in Baton, Rouge, and those records were available.  

The records of the Ochsner Clinic are on file and show that the Veteran underwent an extensive neurological evaluation in September 1997.  His complaints included hearing loss and dizziness.  He was told that his complaints could represent isolated vestibular disease, and the possibility of vertebrobasilar insufficiency should be strongly considered.  A report of audiometric testing noted a history of noise exposure and the testing revealed a moderate to moderately severe sensorineural hearing loss in each ear.  There was no notation of tinnitus.  

VA outpatient treatment (VAOPT) records in September and October 2002 reference the Veteran's hearing loss but make no mention of tinnitus.  

The RO denied both claims in December 2002.  The Veteran initialed an appeal of the denial of service connection for bilateral hearing loss by filing a notice of disagreement (NOD) in January 2003 in which he claimed service connection for lichen simplex chronic, recurrent, severe.  After a March 2003 statement of the case (SOC) he perfected the appeal by filing VA Form 9, Appeal to the Board of Veterans' Appeals, in April 2003.  

Attached to the VA From 9 was a March 2003 "Note to Chart" from the NeuroMedical Center in which it was reported, inter alia, that he had a history of a prior stroke in 1997 with resultant double vision and ataxia.  He was being seen for complaints of loss of balance with associated dizziness and vertigo.  After a neurological examination the impressions were intermittent vertigo, dizziness, probably a manifestation of benign positional vertigo in a setting of a prior posterior circulation stroke and mild peripheral neuropathy; a history of prior stroke, stable; and peripheral neuropathy, by examination, which was idiopathic in etiology.  

At a January 14, 2004, travel Board hearing the Veteran testified as to his hearing loss and stated that his wife had known him since shortly after his military service.  Pages 3 and 4 of that transcript.  During basic training at Ft. Belvoir, Virginia, while he was putting on a gas mask, someone threw something that was supposed to represent a hand grenade or mortar round.  It landed near his head and exploded.  It knocked him senseless and he was unable to hear and was off balance.  Page 5.  He related the circumstances of obtaining the September 2002 statement from a service comrade confirming this event.  Pages 6 and 7.  Because he did not wish to be discharged from military service, he convinced others that he was alright.  His hearing loss was primarily on his left side.  He had been sent to the rear medical facility but, having convinced others he was alright, he never made to that facility.  Page 7.  It took quite a while for much of his hearing acuity to return but his equilibrium returned after three or four hours.  Page 8.  

The transcript reflects the following, at page 8: 

Q:  With that type of trauma to your ear, was there some ringing in your ear at that time?  It was pain, yes -

A:  Yes.

Q: -- but was there any ringing that you recall?

A:  It was mostly - when I talk, it's strange because it's like if you were to put your fingers in our ear, blocking the sound even more so, they hurt.  They hurt like the dickens.  

The Veteran testified that at separation from active service his hearing acuity was checked with a tuning fork.  Page 10.  A deceased private physician had given the Veteran a regular physical examination, including a hearing test, in 1950 or 1951.  Page 11.  In 1997 he went to the Oschner clinic and a hearing test had revealed he needed hearing aids.  Page 12.  The Veteran cited an article (from the American Legion Magazine, a copy of which is on file) that Veteran's were particularly at risk for noise-induced hearing loss.  Page 17.  He had not had any significant post-service noise exposure.  Page 22.  

A letter from the Veteran's wife, dated January 26, 2004, states that she had known the Veteran since early 1949.  He had talked about some of his military experiences and told her he had a hearing problem due to an incident during service.  The hearing problem had progressively worsened over the years.  

A copy of the article to which the Veteran referred at the hearing is on file, and was received on January 29, 2004.  It is entitled "Say What?"  It addresses hearing loss from military noise exposure.  The two common types of hearing loss were a sensorineural hearing loss and a conductive hearing loss.  It was stated that "[a] common problem accompanying hearing loss is tinnitus.  This condition involves ringing, whistling or other noises in the ears."  

A November 4, 2004, VA examination included audiometric testing consistent with hearing loss and it was indicated, in terms of tinnitus, that there was none reported.  It was at least as likely as not that the Veteran's current hearing loss was related to military noise exposure.  

A letter by the Veteran dated December 16, 2004, and states that after his Board hearing he recalled further information about his postservice physician's examination in the early 1950, and the hearing test conducted at that time with a tuning fork.  He stated that "in regard to the ringing in my ears after the incident.  The answer is yes there was."  

In the Veteran's typed statement, also dated December 16, 2004, and received December 20, 2004, he reported that in 1950 a private physician in Niagara Falls told the Veteran that he had a hearing loss in the right ear.  That physician was now deceased.  His next hearing test had been at the Ochsner Clinic.  

Received from the Veteran on March 20, 2005, was a report of admission of the Veteran to the Feather River Hospital in May 1988 for an inguinal hernia but an examination noted that his hearing was "down some."  The relevant impressions included acute post-myocardial infarction, and arteriosclerotic heart disease with angina. 

A June 27, 2007, letter from Dr. I. de L., the Veteran's current physician states that the Veteran has high blood pressure, coronary artery disease, and a past stroke.  

On VA examination on November 16, 2007, the Veteran complained that he had occasional tinnitus bilaterally.  


Analysis

In the Amended JMR it was stated that in 2012 the Board had found that the proper effective date for service connection for tinnitus was the date of the November 16, 2007, VA examination which demonstrated that the Veteran had tinnitus, and that the September 2002 claim only indicated an intent to apply for benefits for bilateral hearing loss and did not raise a claim for another hearing disorder.   

The Amended JMR further stated that the 2012 Board decision lacked sufficient reasons and bases because, citing Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board should have considered whether the Veteran's January 2004 hearing testimony, in conjunction with the December 2004 letter included a claim for benefits for tinnitus at the time that Appellant submitted his initial September 2002 claim for hearing loss. 

Quoting language in Clemons, Id., the Amended JMR stated: 

Although the appellant's claim identifies [a particular condition] without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any [condition] that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim.

23 Vet. App. at 5 (emphasis added).  

The Amended JMR further stated that 

Appellant identified his claim simply as one for "bilateral hearing loss" at the time that he filed the claim. ... However, he later elaborated on his symptoms by stating that he had ringing in his ears after the in-service incident .... and the evidence that VA subsequently developed, specifically the November 2007 VA Audio Examination, revealed that Appellant was diagnosed with tinnitus, which onset he described as "'since the military[.]1'"

The Amended JMR stated, in a footnote, that the Board neither discussed this statement as to onset nor, concomitantly, rendered a competency/credibility determination as to such.  

In a decision of the Court decided after the August 2012 Board decision, Vandaveer v. Shinseki, No. 11-3144, slip op. at 3 (U.S. Vet. App. Sept. 19, 2012); 2012 WL 4097198 (Vet.App.) (nonprecedential memorandum decision), it was alleged that VA had not connect the dots when a VA examination, in conjunction with an original claim for service connection for hearing loss, showed a complaint of tinnitus which was then deemed by the Court to include a claim for service connection for tinnitus (for effective date purposes), upon subsequently granting service connection for tinnitus when decades later the Veteran specifically claimed service connection for tinnitus.  

"Although it is true that medical records alone generally cannot constitute an informal claim for benefits, see Criswell [v. Nicholson], 20 Vet. App. at 503; 38 C.F.R. § 3.155(a) (2012), the Court construes [the Veteran's]  argument as one that VA should have, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), considered a claim for benefits for tinnitus at the time of his initial claim for benefits for hearing loss."  See Vandaveer v. Shinseki, No. 11-3144, slip op. at 2 (U.S. Vet. App. Sept. 19, 2012); 2012 WL 4097198 (Vet.App.) (nonprecedential memorandum decision).  

In Vandaveer, Id., it was stated that: 

Hearing loss and tinnitus are different conditions marked by differing symptoms and, for VA purposes, they are treated distinctly.  Compare 38 C.F.R. § 4.85 (2012) (evaluation of hearing impairment), with 38 C.F.R. § 4.87, Diagnostic Code 6260 (2012) (tinnitus, recurrent).  Hearing loss is marked by a decrease in hearing acuity. See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 825 (32d ed. 2012).  The hallmark of tinnitus is ringing or buzzing in the ears.  See id. at 1930.

Vandaveer, Id. at 4.  

Nevertheless, in Vandaveer, Id. at 4 and 5, it was held that the Board's failure to construe an earlier claim for hearing loss, which had not mentioned tinnitus, as including a claim for service connection for tinnitus was "clearly erroneous."  The Court further noted in Vandaveer, that the appellant's 1971 claim for hearing loss, which had not mentioned tinnitus but which was documented later in 1971, had been denied and not appealed, but he "reopened" his claim in 2005 for hearing loss and tinnitus.  The Court stated, in Vandaveer, Id., that the tinnitus had been found to be related to his military service and there was no evidence that the tinnitus complained of in 1971 was not the same tinnitus for which service connection was later awarded.  

While the facts in this case are not identical to those in Vandaveer, they are sufficiently similar that the holding in Vandaveer must be applied here.  In this case there is post-service evidence that the Veteran has had neurological problems which arose long after his military service, including a stroke and possible vestibular problems.  However, none of these are shown to be the cause of the Veteran's tinnitus.  In fact, his hearing loss predates these problems and, as noted in the article which the Veteran submitted, tinnitus often accompanies a hearing loss, particularly one which is sensorineural in nature and most likely stemming from in-service exposure to acoustic trauma.  

Accordingly, with the favorable resolution of doubt in the Veteran's favor, the Board finds that the correct effective date for the grant of service connection for tinnitus is the date of receipt of the original claim on September 30, 2002.  






ORDER

An effective date of September 30, 2002, for service connection for tinnitus is granted.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


